DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/12/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-7 and 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 01/13/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 11-13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Gil-Escrig et al. (Chem. Commun.  2015, 51, page 569) in view of Moon et al. (US 2016/0268510 A1) as set forth in the Non-Final Rejection filed 01/13/21 is NOT withdrawn in view of the Applicant’s arguments.

5.	The rejection of Claims 11 and 14-17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/072809 A1) in view of Moon et al. (US 2016/0268510 A1) as set forth in the Non-Final Rejection filed 01/13/21 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Escrig et al. (Chem. Commun.  2015, 51, page 569) in view of Moon et al. (US 2016/0268510 A1).
	Regarding Claims 11-13, Gil-Escrig et al. discloses a hybrid-inorganic methyl-ammonium lead iodide perovskite-based light-emitting diode:

    PNG
    media_image1.png
    130
    182
    media_image1.png
    Greyscale

((a), Fig. 1) comprising a film of perovskite material (CH3NH3PbI3), PEDOT:PSS (ionic-conducting polymer), and PCBM and pTPD (third paragraph, page 569).  However, Gil-Escrig et al. does not explicitly disclose the polymers as recited by the Applicant.
	Moon et al. discloses an electronic device comprising a photoactive layer of perovskite ([0011]).  Moon et al. discloses the addition and uniform mixture of PEDOT:PSS to the layer comprising the perovskite material to facilitate creation/flow of charges and improve film-forming properties ([0077]).  Moon et al. discloses the use of polar organic solvents such as DMF and DMSO to form the film comprising the perovskite material (via coating method) ([0088]).  It would have been obvious to incorporate PEDOT:PSS to the layer comprising CH3NH3PBI3 in the device as disclosed by Gil-Escrig et al. (wherein the layer can be formed via coating method wherein the materials are dissolved in DMF or DMSO).  The motivation is provided by the disclosure of Moon et al., which teaches that the addition of such materials facilitates the creation/flow of charges and improve film-forming properties ([0077]).  The structure of (polymer) PEDOT:PSS is shown below:

    PNG
    media_image2.png
    235
    262
    media_image2.png
    Greyscale

as well as (polymer) PVP: 

    PNG
    media_image3.png
    176
    180
    media_image3.png
    Greyscale

(which is claimed by the Applicant to be an ionic-insulating polymer).  Notice that PEDOT:PSS comprises an ionic-insulating polymer PEDOT (electrically neutral like PVP with no mobile charges) in combination with an ionic-conducting polymer (PSS).  Also notice that an anode can be defined to be the layer comprising the ITO, PEDOT:PSS, and pTPD sublayers (as the entire layer is a source of holes), and the cathode can be defined to be layer comprising the PCBM and Ba-Ag sublayers (as the entire layer is a source of electrons).  

	Regarding Claims 11-13, 15, and 16, alternatively, Moon et al. discloses the addition and uniform mixture of (at least) one of PEO and PVP to the layer comprising the perovskite material to facilitate creation/flow of charges and improve film-forming properties ([0077]).  Moon et al. discloses the use of polar organic solvents such as DMF and DMSO to form the film comprising the perovskite material (via coating 3NH3PBI3 in the device as disclosed by Gil-Escrig et al. (wherein the layer can be formed via coating method wherein the materials are dissolved in DMF or DMSO).  The motivation is provided by the disclosure of Moon et al., which teaches that the addition of such materials facilitates the creation/flow of charges and improve film-forming properties ([0077]).  Notice that an anode can be defined to be the layer comprising the ITO, PEDOT:PSS, and pTPD sublayers (as the entire layer is a source of holes), and the cathode can be defined to be layer comprising the PCBM and Ba-Ag sublayers (as the entire layer is a source of electrons).  

10.	Claims 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/072809 A1) in view of Moon et al. (US 2016/0268510 A1).
	Regarding Claims 11 and 14, Lee et al. discloses the following light-emitting perovskite nanoparticle device:

    PNG
    media_image4.png
    285
    628
    media_image4.png
    Greyscale

(Fig. 12D) comprising substrate (10), first electrode (20), conductive layer (31), buffer layer (32), light-emitting layer (40), and second electrode (50); the conductive and buffer layers comprises PEDOT:PSS and fluorine-based polymers, respectively, ([0157], 3 which is present in the light-emitting layer (Abstract; [0291]).  Lee et al. discloses the use of a solution process (such as spin-coating) to form the light-emitting layer comprising the perovskite material ([0015]).  However, Lee et al. does not explicitly disclose the polymers as recited by the Applicant.
	Moon et al. discloses an electronic device comprising a photoactive layer of perovskite ([0011]).  Moon et al. discloses the addition and uniform mixture of PEDOT:PSS to the layer comprising the perovskite material to facilitate creation/flow of charges and improve film-forming properties ([0077]).  Moon et al. discloses the use of polar organic solvents such as DMF and DMSO to form the film comprising the perovskite material (via coating method) ([0088]).  It would have been obvious to incorporate PEO and/or PVP to the layer comprising CsPbBr3 in the device as disclosed by Lee et al. (wherein the layer can be formed via coating method wherein the materials are dissolved in DMF or DMSO).  The motivation is provided by the disclosure of Moon et al., which teaches that the addition of such materials facilitates the creation/flow of charges and improve film-forming properties ([0077]).  The structure of (polymer) PEDOT:PSS is shown below:

    PNG
    media_image2.png
    235
    262
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    176
    180
    media_image3.png
    Greyscale

(which is claimed by the Applicant to be an ionic-insulating polymer).  Notice that PEDOT:PSS comprises an ionic-insulating polymer PEDOT (electrically neutral like PVP with no mobile charges) in combination with an ionic-conducting polymer (PSS).  Also notice that the anode can be defined to be the layer comprising sublayers 20 and 30 (as the entire layer is a source of holes).

Regarding Claims 11 and 14-17, alternatively, Moon et al. discloses an electronic device comprising a photoactive layer of perovskite ([0011]).  Moon et al. discloses the addition and uniform mixture of (at least) one of PEO and PVP to the layer comprising the perovskite material to facilitate creation/flow of charges and improve film-forming properties ([0077]).  Moon et al. discloses the use of polar organic solvents such as DMF and DMSO to form the film comprising the perovskite material (via coating method) ([0088]).  It would have been obvious to incorporate PEO and/or PVP to the layer comprising CsPbBr3 in the device as disclosed by Lee et al. (wherein the layer can be formed via coating method wherein the materials are dissolved in DMF or DMSO).  The motivation is provided by the disclosure of Moon et al., which teaches that the addition of such materials facilitates the creation/flow of charges and improve film-.

Allowable Subject Matter
11.	Claims 1-7 and 10 are allowed.
	The closest prior art is provided by Gil-Escrig et al. (Chem. Commun.  2015, 51, page 569), which discloses a hybrid-inorganic methyl-ammonium lead iodide perovskite-based light-emitting diode:

    PNG
    media_image1.png
    130
    182
    media_image1.png
    Greyscale

((a), Fig. 1) comprising a film of perovskite material (CH3NH3PbI3), PEDOT:PSS (ionic-conducting polymer), and PCBM and pTPD (third paragraph, page 569).  However, it is the position of the Office that neither Gil-Escrig et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the presence of the ionic-conducting and ionic-insulating polymers in the relative ratios as recited in the claims.

Response to Arguments
12.	The Office has carefully reviewed the 37 C.F.R. § 1.132 Declaration filed 04/12/21.

conductive metal or metal oxide that work in conjunction with other semi-conducting layers that are not component of the electrode.”  The Applicant argues that “it is how the elements actually ARE defined in a reference and the relevant art that matters, not how the elements ‘can be [grouped and] defined’ by the Examiner.”  The Applicant argues that the “Examiner, for example, could assert, in a similar manner, that the PCBM / CH3NH3PBI3 / pTPD trilogy of layers ‘can be defined’ as a perovskite because these layers act as the source of electroluminescence.”  The Applicant argues on page 9 that the layers defined by the Office in the previous Office Action as an electrode “is inconsistent with the usage of these terms by Gil-Escrig.”  Applicant's arguments have been fully considered but they are not persuasive.  
Notice that the terms “anode” and “cathode” as recited in the Applicant’s claims are not limited to the explicitly defined scope as given in the cited prior art (such as Gil-Escrig et al.).  The Applicant’s own present Specification nowhere defines the precise scope of an “anode” nor a “cathode.”  Rather, the terms “anode” and “cathode” as recited in the Applicant’s claims take on the broadest possible interpretation to what is accepted in the art.  An “anode” is merely defined to be “the positive electrode of a diode,” while the “cathode” is merely defined to be “the negative electrode of a diode” (among other more general definitions; see https://www.merriam-webster.com/dictionary/anode, https://www.merriam-webster.com/dictionary/cathode).  There is no requirement in the definitions that the electrodes must be - in all cases - be “layers of a conductive metal or metal oxide” as asserted by the Applicant (i.e., there is nothing to prevent the “anode” comprising a plurality of directly adjacent layers ITO, PEDOT:PSS, and pTPD in the device (diode) of Gil-Escrig et al.).  Furthermore, contrary to 3NH3PBI3 / pTPD cannot be defined to be a perovskite as (sub)layers PCBM and pTPD are not perovskite.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786